Opinion by
Judge Hardin :
It seems to us that the evidence authorizes the conclusion that the services rendered by the appellant under his contract led to the sale to Ashbrook, and that the appellee, although professing to exercise his right of withdrawing his property from market and thereby discharging the appellant as his agent, the fact that within.a few days afterwards he availed himself of the opportunity Of selling, which the appellant had in effect procured, satisfies us that he did not abandon the intention of selling for such prices as the appellant could have gotten, ñor in good faith withdraw the. property'from market, and that the sale as made by him should be regarded as having been effected by the appellant under his contract, and he is therefore entitled to compensation accordingly.
Wherefore the judgment is reversed and the cause remanded for a new trial and proceedings consistent with this opinion.
Judge Pryor dissenting.